DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6. 	Claims 1, 3-5, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2012/0156993 A1, hereinafter “Seo”) in view of Sartore (US 2005/0138229 A1).
 	Regarding claims 1, 8 and 15, Seo teaches an electronic device (Dongle 200 of fig. 1) comprising: a housing; a universal serial bus (USB) connector configured to be connected to or integrated with the housing (fig. 3); a wireless communication circuit configured to be located in the housing; a processor configured to be located in the housing and electrically coupled to the USB connector and the wireless communication circuit; and a memory configured to be located in the housing and electrically coupled to the processor (figs. 3-5), wherein the memory stores, when executed, instructions that cause the processor to connect to a first external electronic device having an identifier through a USB connector; generate a wireless signal packet including an identifier (figs 5, 9, ¶ [0055], the buffer handler converts corresponding signals into packets to be transmitted via the Bluetooth (BT) module 240. ¶ [0067], the NFC 243 stores pairing information regarding the BT module 241 and the mouse device BT module 242 (e.g., MAC addresses and PIN numbers), , ¶ [0050], ¶ [0051] and ¶ [0076], ¶ [0073], ¶ [0077], ¶ [0079]), receive a probe request from a second external electronic device through the wireless communication circuit (¶ [0056], the keyboard 131 module 241 and the mouse device BT module 242 establish short-range communication channels with the electronic device 100 via the antenna 250, ¶ [0067], When the NFC module 243 receives, from the electronic device 100, a signal for requesting BT pairing information for establishing an RF communication channel, the NFC module 243 transmits the BT pairing information to the NFC module of the electronic device 100. The NFC 243 stores pairing information regarding the BT module 241 and the mouse device BT module 242 (e.g., MAC addresses and PIN numbers), and then transmits the stored information to the electronic device 100 according to the BT pairing information request. ¶ [0069]); transmit, in response to the probe request, the wireless signal packet to the second external electronic device through the wireless communication circuit (¶ [0067]), and establish a wireless communication channel with the second external electronic device after transmitting the wireless signal packet (figs. 1-5, ¶ [0068], ¶ [0069]).
	Seo does not explicitly teach determine whether the USB connector is electrically connected to the first external electronic device having an identifier of the first external electronic device; transmit the wireless signal packet including the identifier of the first external electronic device to the second external electronic device through the wireless communication circuit.
 	Sartore teaches determine whether the USB connector is electrically connected to the first external electronic device having an identifier of the first external electronic device (Figs. 2-4, 6, ¶ [0022], ¶ [0050], Initialization can occur when the system is initially powered, a peripheral turned on, a USB cable inserted into a port, or whenever a connect signal is given. After initialization, the process 610 seeks and detects the presence of any peripheral, ¶ [0035], ¶ [0036], the enumeration/interrogation phase described above, the host emulator 90 transmits the gathered USB information to the second communication transceiver 80, which in turn formats, packages, and transmits the information to the first communication transceiver 70 over the communication link 76. ¶ [0037], the peripheral emulator 60 receives the enumeration/interrogation data (number, type, and direction of the USB endpoints along with Vendor, Product, and Device ID) about the peripheral 100); receive an identifier of the first external electronic device from the first electronic device; and transmit signal including the identifier of the first external electronic device to the second external electronic device through communication circuit (¶ [0037], After the peripheral emulator 60 receives the enumeration/interrogation data (number, type, and direction of the USB endpoints along with Vendor, Product, and Device ID) about the peripheral 100, next the peripheral emulator 60 uses the configuration information to configure itself so that it appears to the local host 50 as the peripheral 100. ¶ [0036], the enumeration/interrogation phase described above, the host emulator 90 transmits the gathered USB information to the second communication transceiver 80, which in turn formats, packages, and transmits the information to the first communication transceiver 70 over the communication link 76.  ¶ [0038], ¶ [0027], ¶ [0028], ¶ [0050]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine whether the USB connector is electrically connected to the first external electronic device having an identifier of the first external electronic device and to transmit the wireless signal packet including the identifier of the 
Regarding claims 3 and 10, Seo in view of Sartore teaches the electronic device as claimed in claim 1, wherein the wireless signal packet includes the identifier(Seo: ¶ [0067], the NFC 243 stores pairing information regarding the BT module 241 and the mouse device BT module 242 (e.g., MAC addresses and PIN numbers), ¶ [0073], ¶ [0077]. Sartore: ¶ [0036]-¶ [0038], ¶ [0050]).
Seo does not explicitly teach the identifier is included in a device name filed.
 	However, it is well known in the art to include the identifier in 	a device name field.
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include the identifier filed in a device name field of the wireless signal packet in the system of Seo in view of Sartore. The motivation for doing this is a matter of design choice.	
Regarding claims 4 and 11, Seo teaches the electronic device as claimed in claim 1, wherein the wireless signal packet includes the identifier (Seo: ¶ [0067], the NFC 243 stores pairing information regarding the BT module 241 and the mouse device BT module 242 (e.g., MAC addresses and PIN numbers), ¶ [0073], ¶ [0077], Sartore: ¶ [0036]-¶ [0038], ¶ [0050]).
Seo does not explicitly teach wherein the wireless signal packet includes an information field including the identifier.
However, it is well known in the art to include the identifier in an information filed.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include the identifier in an information field of the wireless 
	Regarding claims 5 and 12, Seo in view of Sartore teaches the electronic device as claimed in claim 1, wherein the identifier includes a medium access control (MAC) address of the first external electronic device (Seo: ¶ [0067], the NFC 243 stores pairing information regarding the BT module 241 and the mouse device BT module 242 (e.g., MAC addresses and PIN numbers), ¶ [0073], and ¶ [0077]).
7.	Claims 2, 6, 7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Sartore as applied to claim 1 above, and further in view of Chaki et al. (US 2018/0343547 A1, hereinafter “Chaki”).
Regarding claims 2 and 9, Seo in view of Sartore teaches the electronic device as claimed in claim 1.
Seo does not explicitly teach wherein the instructions further cause the processor to determine whether the identifier exists in a list of identifiers stored in the memory before the wireless signal packet is generated.
Chaki teaches determine whether the identifier exists in a list of identifiers stored in the memory before the wireless signal packet is generated (fig. 4, ¶ [0059], ¶ [0092] [0093], ¶ [0003], ¶ [0015]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize Wi-Fi Peer-to-Peer standard and to determine whether the identifier exists in a list of identifiers stored in the memory before the wireless signal packet is generated in the system of Seo in view of Sartore to further enhance industrial applicability.

Seo does not explicitly teach wherein the instructions further cause the processor to determine a group for wireless communication with the second external electronic device based on the identifier.
Chaki teaches determine a group for wireless communication with the second external electronic device based on the identifier (fig. 4, ¶ [0059], ¶ [0003], ¶ [0015]); wherein the group includes a persistent group for performing the wireless communication with the first external electronic device without performing a discovery procedure, an owner determination procedure, or an authentication procedure (¶ [0092], As specified in the specification of the Wi-Fi P2P standard, a persistent P2P group reuses the credentials of first session in later sessions and can be invoked by means of P2P Invitation. By remembering the members of the previous group, skipping GO negotiation and reusing the PSK of previous session, the initials steps of connection establishment comprising of Device Discovery, GO Negotiation and WPA Key generation and sharing of credentials(security key) between the internal registrar(GO) and the enrollee(client), the time taken for connection establishment is reduced drastically, ¶ [0093]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to utilize Wi-Fi Peer-to-Peer standard and to utilize persistent group for performing the wireless communication with the first external electronic device without performing a discovery procedure, an owner determination procedure, or an authentication procedure in the system of Seo in view of Sartore to further enhance industrial applicability.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/           Examiner, Art Unit 2477